FILE COPY




                               COURT OF APPEALS
CATHERINE STONE                   FOURTH COURT OF APPEALS DISTRICT               KEITH E. HOTTLE
  CHIEF JUSTICE                     CADENA-REEVES JUSTICE CENTER                 CLERK OF COURT
KAREN ANGELINI                         300 DOLOROSA, SUITE 3200
SANDEE BRYAN MARION                  SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                   WWW.4THCOA.COURTS.STATE.TX.US                    TELEPHONE
REBECA C. MARTINEZ                                                                 (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                FACSIMILE NO.
  JUSTICES                                                                         (210) 335-2762


                                         March 26, 2013

       Samuel V. Houston, III                           Juan Garcia Jr.
       Houston Dunn, PLLC                               Law OFfice of Juan J. Garcia Jr.
       4040 Broadway Street, Suite 440                  1102 Scott Street
       San Antonio, TX 78209                            Laredo, TX 78040-6317

       Elisamar Soto
       Law Office of Elisamar Soto
       719 Chihuahua, Suite 101
       Laredo, TX 78040

RE:    Court of Appeals Number:      04-13-00189-CV                        04-13-00190-CV
       Trial Court Case Number:      2012CVD00029-L1                       2012CVD00028-L1
Style:        Gustavo Obregon                                              Gustavo Obregon
       v.                                                                  v.
       Rudolfo Mercado                                                     Carlos Mercado

       Enclosed please find the order which the Honorable Court of Appeals has issued in
reference to the above styled and numbered cause.

       If you should have any questions, please do not hesitate to contact me.

                                                    Very truly yours,
                                                    KEITH E. HOTTLE, CLERK


                                                    _____________________________
                                                    Luz Estrada
                                                    Deputy Clerk, Ext. 3219


cc: Honorable Alvino (Ben) Morales
Ginny Henderson
Margie Ramirez Ibarra
                                                                                        FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 26, 2013

                                      No. 04-13-00189-CV

                                     Gustavo OBREGON,
                                          Appellant

                                                v.

                                     Rudolfo MERCADO,
                                           Appellee

                   From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2012CVD00029-L1
                       Honorable Alvino (Ben) Morales, Judge Presiding

                                      No. 04-13-00190-CV

                                     Gustavo OBREGON,
                                          Appellant

                                                v.

                                      Carlos MERCADO,
                                           Appellee

                   From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2012CVD00029-L1
                       Honorable Alvino (Ben) Morales, Judge Presiding

                                         ORDER

        Appellant has filed a motion to consolidate these appeals. We grant the motion. We
order Appeal No. 04-13-00190-CV consolidated into Appeal No. 04-13-00189-CV. The
appeals will proceed as one case under Appeal No. 04-13-00189-CV. The issues are to be
argued together in one brief, and if oral argument is requested and granted, the entire case must
be argued as a single appeal, with the total time limit for each party equal to the ordinary time
limit for a party in a single appeal. The court will dispose of the case in one opinion, judgment,
and mandate.
                                                                                      FILE COPY

        We order the clerk of this court to ensure that copies of all filings and correspondence
relating to Appeal No. 04-13-00190-CV are transferred to Appeal No. Appeal No. 04-13-00189-
CV. The clerk is further ordered to administratively close Appeal No. 04-13-00190-CV.


                                                   _______________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2013.


                                                   ____________________________________
                                                    Keith E. Hottle, Clerk of Court
                                                                                       FILE COPY

                                            MINUTES
                                       Court of Appeals
                                Fourth Court of Appeals District
                                      San Antonio, Texas




                                         March 26, 2013

                                      No. 04-13-00189-CV

                                     Gustavo OBREGON,
                                          Appellant

                                                v.

                                     Rudolfo MERCADO,
                                           Appellee

                   From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2012CVD00029-L1
                       Honorable Alvino (Ben) Morales, Judge Presiding

                                      No. 04-13-00190-CV

                                     Gustavo OBREGON,
                                          Appellant

                                                v.

                                      Carlos MERCADO,
                                           Appellee

                   From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2012CVD00029-L1
                       Honorable Alvino (Ben) Morales, Judge Presiding

                                         ORDER

        Appellant has filed a motion to consolidate these appeals. We grant the motion. We
order Appeal No. 04-13-00190-CV consolidated into Appeal No. 04-13-00189-CV. The
appeals will proceed as one case under Appeal No. 04-13-00189-CV. The issues are to be
argued together in one brief, and if oral argument is requested and granted, the entire case must
be argued as a single appeal, with the total time limit for each party equal to the ordinary time
limit for a party in a single appeal. The court will dispose of the case in one opinion, judgment,
and mandate.
                                                                                     FILE COPY

        We order the clerk of this court to ensure that copies of all filings and correspondence
relating to Appeal No. 04-13-00190-CV are transferred to Appeal No. Appeal No. 04-13-00189-
CV. The clerk is further ordered to administratively close Appeal No. 04-13-00190-CV.


                                                   /s/ Luz Elena D. Chapa
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2013.


                                                   /s/ Keith E. Hottle
                                                   Keith E. Hottle, Clerk of Court




ENTERED THIS 26TH DAY OF March, 2013.
                                                                         Vol. __ Page ____